DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the power class" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “power class specific window sizes and window offset values” in line 2.
Claim 9 recites the limitation "the power class window" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “power class specific window sizes and window offset values” in line 2.
Claim 32 recites the limitation "the power class" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “power class specific window sizes and window offset values” in line 1.
Claim 32 recites the limitation "the power class window" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “power class specific window sizes and window offset values” in line 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 16, 29, 31 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild et al. (US Pub. 2016/0087769).
Regarding claims 1, 16 and 29, Wild teaches a method comprising: receiving, by a user equipment, channel state information reference signal (step S2-M1 in Figure 2a); computing channel support information (step S4-M1 in Figure 2a); deriving, based on the channel state information, Ns tap locations of channel support (see channel impulse response CIRs in step S5-M1 in Figure 2a and see delay taps in step S11-M1 in Figure 2b, see also “identify most significant delay taps from a time-domain profile of the averaged channel impulse response” in [0082]), depending on the observed channel and used subcarrier spacing (see Figure 2a and 2b), wherein Ns tap locations is a subset of all tap locations present (“identify most significant delay taps from a time-domain profile of the averaged channel impulse response” in [0082]); apprising a base station of the Ns tap locations of the channel support (see TD1 corresponding to a number of delay taps for which at least one radio resource unit has been allocated in the step S12-M1” in [0097] and the UE transmitting “short term feedback” in step S16-M1 in Figure 2b); and informing the base station of strongest tap locations, for use in building a channel frequency response (“In a further step S16-M1, the short term feedback is transmitted from the mobile station MS to the master base station BS1” in [0101], see also Figure 4, “The first channel transfer function CTF1 may be given for example by H(f) as a function of frequency f” in [0075], “In a further step S8-M2, the first channel transfer function CTF1 may be reconstructed” in [0118]).
Regarding claims 2 and 31, Wild teaches the informing is based on conveying the strongest tap locations via a bit mask (“number of digital bits, which are allocated to the respective delay taps” in [0094]).
Regarding claims 3 and 33, Wild teaches the informing is based on using L strongest tap locations out of the Ns tap locations of the channel support on all paths and conveying any remaining strongest tap locations via a bit mask (“number of digital bits, which are allocated to the respective delay taps” in [0094]).
Regarding claims 4 and 34, Wild teaches the apprising and/or the informing are performed in an independent or joint fashion, wherein the preforming can be with different periodicities (Figure 2a and 2b).
Regarding claims 7 and 35, Wild teaches information of tap locations transferred via the apprising and/or the informing is considered long-term feedback (“long term feedback message” in [0110].
Regarding claims 8 and 36, Wild teaches prior to the deriving, determining a window size, and wherein the deriving is done in relation to the determined window size (see “inverse discrete Fourier transformation” in [0076] which uses window).
Allowable Subject Matter
Claims 9 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414